                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMIEL L. WILLIAMS,                           :
     Plaintiff,                               :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-CV-5130
                                              :
BRENDA V. FRANCOIS-WILLIAMS,                  :
et al.,                                       :
        Defendant.                            :

                                              ORDER

       AND NOW, this 13th day of January, 2020, upon consideration of Plaintiff Jamiel L.

Williams’s Motion to Proceed In Forma Pauperis (ECF No. 7), his Prisoner Trust Fund Account

Statement (ECF No. 8), and his pro se Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Jamiel Lawrence Williams, #1206613, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Warden of PICC or other appropriate official to assess an initial filing fee of 20% of

the greater of (a) the average monthly deposits to Williams’s inmate account; or (b) the average

monthly balance in Williams’s inmate account for the six-month period immediately preceding

the filing of this case. The Warden or other appropriate official shall calculate, collect, and

forward the initial payment assessed pursuant to this Order to the Court with a reference to the

docket number for this case. In each succeeding month when the amount in Williams’s inmate

trust fund account exceeds $10.00, the Warden or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month’s income credited to

Williams’s inmate account until the fees are paid. Each payment shall refer to the docket

number for this case.
        3.     The Clerk of Court is directed to SEND a copy of this Order to the Warden of

PICC.

        4.     The Complaint is DEEMED filed.

        5.     The Complaint is DISMISSED WITH PREJUDICE as to Defendants State of

New York and NYS Dept of Parole pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons

stated in the Court’s Memorandum.

        6.     The Complaint is DISMISSED WITHOUT PREJUDICE as to Defendants

Brenda V. Francois-Williams and Donatein M. Lake Jr. for lack of subject matter jurisdiction for

the reasons stated in the Court’s Memorandum.

        7.     The Clerk of Court is DIRECTED to update Williams’s address to reflect that he

is currently housed at the Philadelphia Industrial Correctional Center.

        8.     The Clerk of Court is DIRECTED to mark this case CLOSED.

                                              BY THE COURT:


                                              /s/ Eduardo C. Robreno
                                              EDUARDO C. ROBRENO, J.
